
	
		II
		Calendar No. 127
		112th CONGRESS
		1st Session
		S. 1510
		[Report No. 112–47]
		IN THE SENATE OF THE UNITED STATES
		
			August 30
			 (legislative day, August 2), 2011
			Mr. Bingaman, from the
			 Committee on Energy and Natural
			 Resources, reported under authority of the order of the Senate
			 of August 2, 2011, the following original bill; which was read twice and placed
			 on the calendar
		
		A BILL
		To promote the domestic development and deployment of
		  clean energy technologies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Financing Act of
			 2011.
		2.PurposeThe purpose of this Act is to promote the
			 domestic development and deployment of clean energy technologies required for
			 the 21st century through the improvement of existing programs and the
			 establishment of a Clean Energy Deployment Administration that will provide for
			 an attractive investment environment through partnership with and support of
			 the private capital market in order to promote access to affordable financing
			 for accelerated and widespread deployment of—
			(1)clean energy
			 technologies, especially breakthrough technologies;
			(2)advanced or
			 enabling energy infrastructure technologies;
			(3)energy efficiency
			 and clean distributed energy technologies in residential, commercial, and
			 industrial applications, including end-use efficiency in buildings; and
			(4)manufacturing
			 technologies for any of the technologies or applications described in this
			 section.
			3.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Clean Energy Deployment
			 Administration established by section 7.
			(2)AdministratorThe
			 term Administrator means the Administrator of the
			 Administration.
			(3)Advisory
			 CouncilThe term Advisory Council means the Energy
			 Technology Advisory Council of the Administration.
			(4)Breakthrough
			 technologyThe term breakthrough technology means a
			 clean energy technology or clean distributed energy technology that—
				(A)presents a
			 significant opportunity to advance the goals developed under section 6, as
			 assessed under the methodology established by the Advisory Council; but
				(B)(i)has generally not been
			 considered a commercially ready technology as a result of high perceived
			 technology risk or other similar factors; or
					(ii)faces market barriers to
			 widespread adoption in the residential or commercial markets, including a lack
			 of financing availability to overcome upfront capital costs despite the
			 opportunity for reasonable payback timeframes.
					(5)Clean
			 distributed energyThe term clean distributed energy
			 means any electric generation or thermal energy production technology
			 that—
				(A)produces less
			 than 10 megawatts or 10 megawatts thermal equivalent;
				(B)meets the
			 criteria for clean energy technology described in paragraph (6); and
				(C)is located at a
			 retail customer site and provides energy directly, at least in part, to a
			 retail customer.
				(6)Clean energy
			 technologyThe term clean energy technology means a
			 technology or service related to the production, use, transmission, storage,
			 control, or conservation of energy that will—
				(A)reduce the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, storing, or transporting energy
			 with greater effectiveness in or through the infrastructure of the United
			 States;
				(B)diversify the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; or
				(C)contribute to a
			 stabilization of atmospheric greenhouse gas concentrations through reduction,
			 avoidance, or sequestration of energy-related emissions.
				(7)CostThe
			 term cost has the meaning given the term in section 502 of the
			 Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a).
			(8)Direct
			 loanThe term direct loan has the meaning given the
			 term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
			(9)FundThe
			 term Fund means the Clean Energy Investment Fund established by
			 section 4(a).
			(10)Loan
			 guaranteeThe term loan guarantee has the meaning
			 given the term in section 502 of the Federal Credit Reform Act of 1990 (2
			 U.S.C. 661a).
			(11)National
			 LaboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801).
			(12)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(13)SecurityThe
			 term security has the meaning given the term in section 2 of the
			 Securities Act of 1933 (15 U.S.C. 77b).
			(14)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				(15)Technology
			 riskThe term technology risk means the risks during
			 construction or operation associated with the design, development, and
			 deployment of clean energy technologies (including the cost, schedule,
			 performance, reliability and maintenance, and accounting for the perceived
			 risk), from the perspective of commercial lenders, that may be increased as a
			 result of the absence of adequate historical construction, operating, or
			 performance data from commercial applications of the technology.
			4.Clean Energy
			 Investment Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Clean Energy Investment Fund, consisting of—
				(1)such amounts as
			 have been appropriated to carry out title XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et seq.);
				(2)such amounts as
			 are deposited in the Fund under this Act and amendments made by this Act;
			 and
				(3)such sums as may
			 be appropriated to supplement the Fund.
				(b)Expenditures
			 from Fund
				(1)In
			 generalAmounts in the Fund shall be available to the Secretary
			 or Administrator for obligation without fiscal year limitation, to remain
			 available until expended.
				(2)Expenses
					(A)FeesFees
			 collected for expenses shall be available without limitation to cover
			 applicable expenses.
					(B)FundTo
			 the extent that expenses are not reimbursed through fees, an amount not to
			 exceed 1.5 percent of the amounts in the Fund as of the beginning of each
			 fiscal year shall be available to pay the expenses for the fiscal year
			 necessary to carry out this Act or title XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et seq.).
					(c)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)Cash
			 flowsCash flows associated with costs of the Fund described in
			 section 502(5)(B) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a(5)(B)) shall be transferred to appropriate credit accounts.
				(3)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				5.Revisions to
			 loan guarantee program authority
			(a)Definition of
			 commercial technologySection 1701(1) of the Energy Policy Act of
			 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting
			 the following:
				
					(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
						(i)a
				demonstration project; or
						(ii)a project for
				which the Secretary approved a loan
				guarantee.
						.
			(b)Specific
			 appropriation or contributionSection 1702 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16512) is amended by striking subsection (b) and
			 inserting the following:
				
					(b)Specific
				appropriation or contribution
						(1)In
				generalNo guarantee shall be made unless sufficient amounts to
				account for the cost are available—
							(A)in unobligated
				balances within the Clean Energy Investment Fund established by section 4(a) of
				the Clean Energy Financing Act of
				2011;
							(B)as a payment from
				the borrower and the payment is deposited in the Clean Energy Investment Fund;
				or
							(C)in any
				combination of balances and payments described in subparagraphs (A) and (B),
				respectively.
							(2)LimitationThe
				source of payments received from a borrower under paragraph (1)(B) shall not be
				a loan or other debt obligation that is made or guaranteed by the Federal
				Government.
						.
			(c)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (43 U.S.C. 16512(h)) is amended by
			 adding at the end the following:
				
					(3)AdjustmentThe
				Secretary may adjust the amount or manner of collection of fees under this
				title as the Secretary determines is necessary to promote, to the maximum
				extent practicable, eligible projects under this title.
					(4)Credit
				reportThe Secretary may waive any otherwise applicable
				requirement (including any requirement described in part 609 of title 10, Code
				of Federal Regulations (or successor regulations)) to provide a third-party
				credit report if—
						(A)the Secretary
				determines that a third-party credit rating of the applicant or project is not
				relevant to the determination of the credit risk of a project;
						(B)the project costs
				are not projected to exceed $100,000,000; and
						(C)the applicant
				agrees to accept the credit rating assigned to the applicant by the
				Secretary.
						.
			(d)ProcessingSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at
			 the end the following:
				
					(k)Accelerated
				reviewsTo the maximum extent practicable and consistent with
				sound business practices, the Secretary shall seek to consolidate internal and
				interagency reviews of projects under this title such that final decisions on
				applications can generally be issued not later than 180 days after the date of
				submission of a completed application.
					(l)Professional
				advisorsThe Secretary may—
						(1)retain agents and
				legal and other professional advisors in connection with guarantees and related
				activities authorized under this title;
						(2)require
				applicants for and recipients of loan guarantees to pay all fees and expenses
				of the agents and advisors; and
						(3)notwithstanding
				any other provision of law, select such advisors in such manner and using such
				procedures as the Secretary determines to be appropriate to protect the
				interests of the United States and achieve the purposes of this title.
						(m)Multiple
				sitesNotwithstanding any other provision of law (including
				section 609.12 of title 10, Code of Federal Regulations (or successor
				regulations)), an eligible project may be located on 2 or more noncontiguous
				sites in the United
				States.
					.
			(e)Terms and
			 conditionsSection 1702 of the Energy Policy Act of 2005 (42
			 U.S.C. 16512) (as amended by subsection (d)) is amended at the end by adding
			 the following:
				
					(n)Cost of
				obligationIf the borrower is providing a payment for the cost of
				a proposed loan guarantee and the guarantee amount is greater than
				$1,000,000,000, the Secretary shall determine the cost of the obligation on the
				basis of a project-specific financial risk assessment that—
						(1)includes a
				written explanation of any differences between—
							(A)the estimated
				probability of default, as determined by the Secretary; and
							(B)the estimated
				probability of default contained in any credit assessment performed by an
				independent rating agency;
							(2)includes a
				written explanation of any differences between—
							(A)the estimated
				value of the recovery in the event of default, as determined by the Secretary;
				and
							(B)the estimated
				value of the recovery in the event of default contained in any recovery plan
				submitted by the borrower; and
							(3)is made available
				to the borrower for review and comment prior to a final
				determination.
						.
			(f)Eligible
			 projectsSection 1703(b)(4) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)(4)) is amended by inserting (including nuclear power
			 parts, services, and fuel suppliers, and small modular reactors, if additional
			 loan volume authority is provided for a project described in this parenthetical
			 in an appropriation Act enacted after July 1, 2011) after energy
			 facilities.
			(g)Wage
			 ratesSection 1705(c) of the Energy Policy Act of 2005 (42 U.S.C.
			 16516(c)) is amended by striking support under this section and
			 inserting support under this title.
			6.Energy
			 technology deployment goals
			(a)GoalsNot
			 later than 1 year after the date of enactment of this Act, the Secretary, after
			 consultation with the Advisory Council, shall develop and publish for review
			 and comment in the Federal Register near-, medium-, and long-term goals
			 (including numerical performance targets at appropriate intervals to measure
			 progress toward those goals) for the deployment of clean energy technologies
			 through the credit support programs established by this Act (including an
			 amendment made by this Act) to promote—
				(1)sufficient
			 electric generating capacity using clean energy technologies to meet the energy
			 needs of the United States;
				(2)clean energy
			 technologies in vehicles and fuels that will substantially reduce the reliance
			 of the United States on foreign sources of energy and insulate consumers from
			 the volatility of world energy markets;
				(3)a domestic
			 commercialization and manufacturing capacity that will establish the United
			 States as a world leader in clean energy technologies across multiple sectors,
			 including the production of advanced materials used in clean energy
			 technologies;
				(4)installation of
			 sufficient infrastructure to allow for the cost-effective deployment of clean
			 energy technologies appropriate to each region of the United States;
				(5)the
			 transformation of the building stock of the United States to zero net energy
			 consumption, including through energy efficiency and the use of clean
			 distributed energy;
				(6)the recovery,
			 use, and prevention of waste energy;
				(7)domestic
			 manufacturing of clean energy technologies on a scale that is sufficient to
			 achieve price parity with conventional energy sources;
				(8)domestic
			 production of commodities, industrial bio-products, and materials (such as
			 steel, chemicals, polymers, biopolymers, and cement) using clean energy
			 technologies so that the United States will become a world leader in
			 environmentally sustainable production of the commodities and materials;
				(9)a robust,
			 efficient, and interactive electricity transmission grid that will allow for
			 the incorporation of clean energy technologies, distributed generation, clean
			 distributed energy, smart grid functions, and demand-response in each regional
			 electric grid;
				(10)to overcome
			 market barriers (including lack of financing as the result of upfront cost
			 despite the possibility of reasonable payback timeframes) and promote energy
			 efficiency and clean distributed energy technologies, ensure sufficient
			 availability of financial products to allow owners and users of residential,
			 retail, commercial, multifamily residence, municipal, institution of higher
			 education, school, hospital, and industrial buildings to make energy efficiency
			 (including building retrofits) and distributed generation and clean distributed
			 energy technology investments with reasonable payback periods, including
			 enabling municipalities, cooperatives, tribes, and other tax-exempt entities to
			 deploy community-owned energy generation and energy efficiency projects;
			 and
				(11)such other goals
			 as the Secretary, in consultation with the Advisory Council, determines to be
			 consistent with the purposes of this Act.
				(b)RevisionsThe
			 Secretary shall revise the goals established under subsection (a), from time to
			 time as appropriate, to account for advances in technology and changes in
			 energy policy.
			7.Clean Energy
			 Deployment Administration
			(a)Establishment
				(1)In
			 generalThere is established in the Department of Energy an
			 administration to be known as the Clean Energy Deployment Administration, under
			 the direction of the Administrator and the Board of Directors.
				(2)Status
					(A)In
			 generalThe Administration (including officers, employees, and
			 agents of the Administration) shall not be responsible to, or subject to the
			 authority, direction, or control of, any other officer, employee, or agent of
			 the Department of Energy other than the Secretary, acting through the
			 Administrator.
					(B)Exemption from
			 reorganizationThe Administration shall be exempt from the
			 reorganization authority provided under section 643 of the Department of Energy
			 Organization Act (42 U.S.C. 7253).
					(C)Inspector
			 generalSection 12 of the Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
						(i)in
			 paragraph (1), by inserting the Administrator of the Clean Energy
			 Deployment Administration; after Export-Import Bank;;
			 and
						(ii)in
			 paragraph (2), by inserting the Clean Energy Deployment
			 Administration, after Export-Import Bank,.
						(3)Offices
					(A)Principal
			 officeThe Administration shall—
						(i)maintain the
			 principal office of the Administration in the District of Columbia; and
						(ii)for purposes of
			 venue in civil actions, be considered to be a resident of the District of
			 Columbia.
						(B)Other
			 officesThe Administration may establish other offices in such
			 other places as the Administration considers necessary or appropriate for the
			 conduct of the business of the Administration.
					(b)Administrator
				(1)In
			 generalThe Administrator shall be—
					(A)appointed by the
			 President, by and with the advice and consent of the Senate, for a 5-year term;
			 and
					(B)compensated at
			 the annual rate of basic pay prescribed for level II of the Executive Schedule
			 under section 5313 of title 5, United States Code.
					(2)DutiesThe
			 Administrator shall—
					(A)serve as the
			 Chief Executive Officer of the Administration and Chairman of the Board;
					(B)ensure
			 that—
						(i)the
			 Administration operates in a safe and sound manner, including maintenance of
			 adequate capital and internal controls (consistent with section 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262));
						(ii)the operations
			 and activities of the Administration foster liquid, efficient, competitive, and
			 resilient energy and energy efficiency finance markets;
						(iii)the
			 Administration carries out the purposes of this Act only through activities
			 that are authorized under and consistent with this Act;
						(iv)the activities
			 of the Administration and the manner in which the Administration is operated
			 are consistent with the public interest; and
						(v)no
			 project exceeds the net greenhouse gas emissions (measured on a ton per unit of
			 output basis, expressed in, carbon dioxide equivalency terms) resulting from
			 the operation of existing and commercially-deployed technologies or facilities
			 that are producing comparable commodities or products within the United States
			 as of the date of enactment of this Act;
						(C)develop policies
			 and procedures for the Administration that will—
						(i)promote a
			 portfolio of investments that will maximize the value of investments to
			 effectively promote clean energy technologies;
						(ii)promote
			 transparency and openness in Administration operations;
						(iii)afford the
			 Administration with sufficient flexibility to meet the purposes of this
			 Act;
						(iv)provide for the
			 efficient processing of applications;
						(v)promote,
			 consistent with the purposes of this Act, the participation of private
			 financial institutions and other sources of private capital, on commercially
			 reasonable terms, if and to the extent the capital is available;
						(vi)promote the
			 availability of financial products to small business through working with
			 entities that have appropriate expertise extending credit or other relevant
			 financial services to small companies developing clean energy technologies;
			 and
						(vii)promote the
			 availability of financial products to municipalities, cooperatives, tribes, and
			 other tax-exempt entities to develop community-owned clean energy generation
			 and energy efficiency projects;
						(D)develop, in
			 consultation with the Advisory Council, and publish for comment in the Federal
			 Register a methodology for the relative assessment of clean energy technologies
			 that will allow for the evaluation of projects based on progress likely to be
			 achieved per-dollar invested toward maximizing the attributes of clean energy
			 technologies, taking into account the extent to which support provided under
			 this Act is likely to accrue subsequent benefits attributable to
			 commercial-scale deployment earlier than would have otherwise occurred;
			 and
					(E)with the
			 concurrence of the Board, set expected loss reserves for the support provided
			 by the Administration consistent with section 8(a)(1)(C).
					(c)Board of
			 Directors
				(1)In
			 generalThe Board of Directors of the Administration shall
			 consist of—
					(A)the Secretary or
			 the designee of the Secretary, who shall serve as an ex-officio voting member
			 of the Board of Directors;
					(B)the
			 Administrator, who shall serve as the Chairman of the Board of Directors;
			 and
					(C)7 additional
			 members who shall—
						(i)be
			 appointed, by the President, by and with the advice and consent of the Senate,
			 for staggered 5-year terms; and
						(ii)to
			 the maximum extent practicable, have experience in banking or financial
			 services relevant to the operations of the Administration, including
			 individuals with substantial experience in the development of energy projects,
			 the electricity generation sector, the transportation sector, the manufacturing
			 sector, and the energy efficiency sector (including building retrofits).
						(2)DutiesThe
			 Board of Directors shall—
					(A)oversee the
			 operations of the Administration and ensure industry best practices are
			 followed in all financial transactions involving the Administration;
					(B)consult with the
			 Administrator on the general policies and procedures of the Administration to
			 ensure the interests of the taxpayers are protected;
					(C)ensure the
			 portfolio of investments are consistent with purposes of this Act and with the
			 long-term financial stability of the Administration;
					(D)ensure that the
			 operations and activities of the Administration are consistent with the
			 development of a robust private sector that can provide commercial loans or
			 financing products; and
					(E)not serve on a
			 full-time basis, except that the Board of Directors shall meet at least
			 quarterly to review, as appropriate, applications for credit support and set
			 policies and procedures as necessary.
					(3)RemovalAn
			 appointed member of the Board of Directors may be removed from office by the
			 President for good cause.
				(4)VacanciesAn
			 appointed seat on the Board of Directors that becomes vacant shall be filled by
			 appointment by the President, but only for the unexpired portion of the term of
			 the vacating member.
				(5)Compensation of
			 membersAn appointed member of the Board of Directors shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay prescribed for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day (including travel time) during which
			 the member is engaged in the performance of the duties of the Board of
			 Directors.
				(d)Energy
			 Technology Advisory Council
				(1)In
			 generalThe Administration shall have an Energy Technology
			 Advisory Council consisting of—
					(A)5 members
			 selected by the Secretary; and
					(B)3 members
			 selected by the Board of Directors of the Administration.
					(2)QualificationsThe
			 members of the Advisory Council shall—
					(A)have relevant
			 scientific expertise; and
					(B)in the case of
			 the members selected by the Secretary under paragraph (1)(A), include
			 representatives of—
						(i)the
			 academic community;
						(ii)the private
			 research community;
						(iii)National
			 Laboratories;
						(iv)the technology
			 or project development community; and
						(v)the
			 commercial energy financing and operations sector.
						(3)DutiesThe
			 Advisory Council shall—
					(A)advise on the
			 methodology developed under subsection (b)(2)(D); and
					(B)advise on the
			 technological approaches that should be supported by the Administration to meet
			 the technology deployment goals established by the Secretary pursuant to
			 section 6.
					(4)Term
					(A)In
			 generalMembers of the Advisory Council shall have 5-year
			 staggered terms, as determined by the Secretary and the Administrator.
					(B)ReappointmentA
			 member of the Advisory Council may be reappointed.
					(5)CompensationA
			 member of the Advisory Council, who is not otherwise compensated as a Federal
			 employee, shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the performance of the
			 duties of the Advisory Council.
				(e)Staff
				(1)In
			 generalThe Administrator, in consultation with the Board of
			 Directors, may—
					(A)appoint and
			 terminate such officers, attorneys, employees, and agents as are necessary to
			 carry out this Act; and
					(B)vest those
			 personnel with such powers and duties as the Administrator may
			 determine.
					(2)Direct hire
			 authority
					(A)In
			 generalNotwithstanding section 3304 and sections 3309 through
			 3318 of title 5, United States Code, the Administrator may, on a determination
			 that there is a severe shortage of candidates or a critical hiring need for
			 particular positions, recruit and directly appoint highly qualified critical
			 personnel with specialized knowledge important to the function of the
			 Administration into the competitive service.
					(B)ExceptionThe
			 authority granted under subparagraph (A) shall not apply to positions in the
			 excepted service or the Senior Executive Service.
					(C)RequirementsIn
			 exercising the authority granted under subparagraph (A), the Administrator
			 shall ensure that any action taken by the Administrator—
						(i)is
			 consistent with the merit principles of section 2301 of title 5, United States
			 Code; and
						(ii)complies with
			 the public notice requirements of section 3327 of title 5, United States
			 Code.
						(D)Termination of
			 effectivenessThe authority provided by this paragraph terminates
			 effective on the date that is 2 years after the date of enactment of this
			 Act.
					(3)Critical pay
			 authority
					(A)In
			 generalNotwithstanding section 5377 of title 5, United States
			 Code, and without regard to the provisions of that title governing appointments
			 in the competitive service or the Senior Executive Service and chapters 51 and
			 53 of that title (relating to classification and pay rates), the Administrator
			 may establish, fix the compensation of, and appoint individuals to critical
			 positions needed to carry out the functions of the Administration, if the
			 Administrator certifies that—
						(i)the
			 positions require expertise of an extremely high level in a financial,
			 technical, or scientific field;
						(ii)the
			 Administration would not successfully accomplish an important mission without
			 such an individual; and
						(iii)exercise of the
			 authority is necessary to recruit an individual who is exceptionally well
			 qualified for the position.
						(B)LimitationsThe
			 authority granted under subparagraph (A) shall be subject to the following
			 conditions:
						(i)The
			 number of critical positions authorized by subparagraph (A) may not exceed 20
			 at any 1 time in the Administration.
						(ii)The term of an
			 appointment under subparagraph (A) may not exceed 4 years.
						(iii)An individual
			 appointed under subparagraph (A) may not have been an Administration employee
			 at any time during the 2-year period preceding the date of appointment.
						(iv)Total annual
			 compensation for any individual appointed under subparagraph (A) may not exceed
			 the highest total annual compensation payable at the rate determined under
			 section 104 of title 3, United States Code.
						(v)An
			 individual appointed under subparagraph (A) may not be considered to be an
			 employee for purposes of subchapter II of chapter 75 of title 5, United States
			 Code.
						(C)NotificationEach
			 year, the Administrator shall submit to Congress a notification that lists each
			 individual appointed under this paragraph.
					8.Administration
			 functions
			(a)Operational
			 units
				(1)Direct
			 support
					(A)In
			 generalThe Administration may issue direct loans, letters of
			 credit, loan guarantees, insurance products, or such other credit enhancements
			 (including through participation as a co-lender or a lending member of a
			 syndication) as the Administrator considers appropriate to manufacture or
			 deploy clean energy technologies and clean distributed energy technologies or
			 associated advanced materials if the Administrator has determined that
			 deployment of the technologies would benefit or be accelerated by the
			 support.
					(B)Eligibility
			 criteriaIn carrying out this paragraph and awarding credit
			 support to projects, the Administrator shall account for—
						(i)how
			 the technology rates based on an evaluation methodology established by the
			 Advisory Council;
						(ii)how the project
			 fits with the goals established under section 6; and
						(iii)the potential
			 for the applicant to successfully complete the project.
						(C)Risk
						(i)Expected loss
			 reserveThe Administrator shall establish an expected loss
			 reserve to account for estimated losses attributable to activities under this
			 section that is consistent with the purposes of—
							(I)developing
			 breakthrough technologies to the point at which technology risk is largely
			 mitigated;
							(II)achieving
			 widespread deployment and advancing the commercial viability of clean energy
			 technologies and clean distributed energy technologies; and
							(III)advancing the
			 goals established under section 6.
							(ii)Initial
			 expected loss reserveUntil such time as the Administrator
			 determines sufficient data exist to establish an expected loss reserve that is
			 appropriate, the Administrator shall consider establishing an initial rate of
			 10 percent for the portfolio of investments under this Act.
						(iii)Portfolio
			 investment approachThe Administration shall—
							(I)use a portfolio
			 investment approach to mitigate risk and diversify investments across
			 technologies;
							(II)to the maximum
			 extent practicable and consistent with promoting the continued viability of the
			 Administration and robust private financing markets for clean energy
			 technologies, weigh the portfolio of investments in projects to advance the
			 goals established under section 6; and
							(III)consistent with
			 the expected loss reserve established under this subparagraph, the purposes of
			 this Act, and section 7(b)(2)(B), provide the maximum practicable percentage of
			 support to promote breakthrough technologies.
							(iv)Loss rate
			 review
							(I)In
			 generalThe Board of Directors shall review on an annual basis
			 the loss rates of the portfolio to determine the adequacy of the
			 reserves.
							(II)ReportNot
			 later than 90 days after the date of the initiation of the review, the
			 Administrator shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report describing the results of the review and any
			 recommended policy changes.
							(D)Application
			 review
						(i)In
			 generalTo the maximum extent practicable and consistent with
			 sound business practices, the Administration shall seek to consolidate internal
			 and interagency reviews of projects under this Act such that final decisions on
			 applications can generally be issued not later than 180 days after the date of
			 submission of a completed application.
						(ii)Environmental
			 reviewIn carrying out this Act, the Administration shall, to the
			 maximum extent practicable—
							(I)avoid duplicating
			 efforts that have already been undertaken by other agencies (including State
			 agencies acting under Federal programs); and
							(II)with the advice
			 of the Council on Environmental Quality and any other applicable agencies, use
			 the administrative records of similar reviews conducted throughout the
			 executive branch to develop the most expeditious review process
			 practicable.
							(E)Wage rate
			 requirements
						(i)In
			 generalNo credit support shall be issued under this section
			 unless the borrower has provided to the Administrator reasonable assurances
			 that all laborers and mechanics employed by contractors and subcontractors in
			 the performance of construction work financed in whole or in part by the
			 Administration will be paid wages at rates not less than those prevailing on
			 projects of a character similar to the contract work in the civil subdivision
			 of the State in which the contract work is to be performed as determined by the
			 Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of
			 subtitle II of title 40, United States Code.
						(ii)Labor
			 standardsWith respect to the labor standards specified in this
			 section, the Secretary of Labor shall have the authority and functions set
			 forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
			 and section 3145 of title 40, United States Code.
						(2)Indirect
			 support
					(A)In
			 generalThe Administration shall work to develop financial
			 products and arrangements to both promote the widespread deployment of, and
			 mobilize private sector support of credit and investment institutions for,
			 clean energy technologies, clean distributed energy technologies, and related
			 manufacturing by facilitating aggregation of small projects and by providing
			 indirect credit support, including credit enhancement.
					(B)Financial
			 productsThe Administration—
						(i)in
			 cooperation with Federal, State, local, and private sector entities, shall
			 develop debt instruments that provide for the aggregation of, or directly
			 aggregate, projects for clean energy technology and clean distributed energy
			 technology deployments on a scale appropriate for residential or commercial
			 applications;
						(ii)may insure,
			 purchase, and make commitments to purchase, any debt instrument associated with
			 the deployment of clean energy technologies and clean distributed energy
			 technologies (including instruments secured by liens or other collateral
			 related to the funding of clean energy technology and clean distributed energy
			 technology) for the purposes of enhancing the availability of private financing
			 for clean energy technology and clean distributed energy technology
			 deployments; and
						(iii)may develop
			 appropriate credit support mechanisms (including insurance, support for energy
			 services agreements or property-assessed clean energy bonds, aggregate on-meter
			 agreements, and other similar mechanisms) to promote financing of commercial,
			 industrial, multifamily residence, municipal, institution of higher education,
			 school, and hospital building energy efficiency retrofit projects, or pools of
			 projects, including such criteria, standards, and guidelines as are necessary
			 to foster widespread private sector adoption, including measurement and
			 verification of energy savings.
						(C)Disposition of
			 debt or interestThe Administration may acquire, hold, and sell
			 or otherwise dispose of, pursuant to commitments or otherwise, any debt
			 associated with the deployment of clean energy technologies or interest in the
			 debt.
					(D)Pricing
						(i)In
			 generalThe Administrator may establish requirements, and impose
			 charges or fees, which may be regarded as elements of pricing, for different
			 classes of sellers, servicers, or services.
						(ii)Classification
			 of sellers and servicersFor the purpose of clause (i), the
			 Administrator may classify sellers and servicers as necessary to promote
			 transparency and liquidity and properly characterize the risk of
			 default.
						(E)EligibilityThe
			 Administrator shall establish—
						(i)eligibility
			 criteria for loan originators, sellers, and servicers seeking support for
			 portfolios of financial obligations relating to clean energy technologies so as
			 to ensure the capability of the loan originators, sellers, and servicers to
			 perform the functions required to maintain the expected performance of the
			 portfolios; and
						(ii)such criteria,
			 standards, guidelines, and mechanisms such that, to the maximum extent
			 practicable, loan originators and sellers will be able to determine the
			 eligibility of loans for resale at the time of initial lending.
						(F)Secondary
			 market support
						(i)In
			 generalThe Administration may lend on the security of, and make
			 commitments to lend on the security of, any debt that the Administration has
			 issued or is authorized to purchase under this section.
						(ii)Authorized
			 actionsOn such terms and conditions as the Administrator may
			 prescribe, the Administration may, based on the debt and with the concurrence
			 of the Board of Directors—
							(I)give security or
			 guarantee;
							(II)pay interest or
			 other return; and
							(III)issue notes,
			 debentures, bonds, or other obligations or securities.
							(G)Lending
			 activities
						(i)In
			 generalThe Administrator shall determine—
							(I)the volume of the
			 lending activities of the Administration; and
							(II)the types of
			 loan ratios, risk profiles, interest rates, maturities, and charges or fees in
			 the secondary market operations of the Administration.
							(ii)ObjectivesDeterminations
			 under clause (i) shall be consistent with the objectives of—
							(I)providing an
			 attractive investment environment for clean energy technologies;
							(II)making the
			 operations of the Administration self-supporting over the long term; and
							(III)advancing the
			 goals established under section 6.
							(H)Exempt
			 securitiesAll securities issued or guaranteed by the
			 Administration shall, to the same extent as securities that are direct
			 obligations of or obligations guaranteed as to principal or interest by the
			 United States, be considered to be exempt securities within the meaning of the
			 laws administered by the Securities and Exchange Commission.
					(b)Other
			 authorized programs
				(1)In
			 generalThe Secretary may delegate to the Administration the
			 provision of financial services and program management for grant, loan, and
			 other credit enhancement programs authorized under any other provision of
			 law.
				(2)AdministrationIn
			 administering any other program delegated by the Secretary, the Administration
			 shall, to the maximum extent practicable (as determined by the
			 Administrator)—
					(A)administer the
			 program in a manner that is consistent with the terms and conditions of this
			 Act; and
					(B)minimize the
			 administrative costs to the Federal Government.
					(3)Loans for
			 qualified energy efficiency projects
					(A)DefinitionsIn
			 this paragraph:
						(i)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
						(ii)Natural gas
			 utilityThe term natural gas utility has the meaning
			 given the term gas utility in section 302 of the Public Utility
			 Regulatory Policies Act of 1978 (15 U.S.C. 3202).
						(iii)Qualified
			 energy efficiency projectThe term qualified energy
			 efficiency project means, as determined by the Administrator, a project,
			 technology, function, or measure—
							(I)that results in
			 the reduction of energy use required to achieve the same level of service or
			 output prior to the application of the project, technology, function, or
			 measure;
							(II)that is carried
			 out domestically within the territorial borders of the United States;
			 and
							(III)the payback
			 period of which does not exceed 10 years.
							(B)Loans for
			 electric utilities and natural gas utilities
						(i)In
			 generalThe Administrator may make loans available to an electric
			 utility or natural gas utility to carry out qualified energy efficiency
			 projects.
						(ii)Term, interest
			 rate, and repaymentA loan made by the Administrator to an
			 electric utility or natural gas utility under this paragraph shall—
							(I)be for a term of
			 30 years or less;
							(II)bear an annual
			 interest rate that is 50 basis points more than the Federal funds rate
			 established by the Board of Governors of the Federal Reserve System at the time
			 of loan approval; and
							(III)provide for any
			 additional revenue, generated after the payback period from foregone energy
			 costs attributable to the qualified energy efficiency project funded by the
			 loan to be divided equally between the applicant and the Fund.
							(C)DisapprovalThe
			 Administrator may disapprove an application for a loan for a qualified energy
			 efficiency project under this paragraph if the Administrator determines
			 that—
						(i)the
			 qualified energy efficiency project would not—
							(I)result in a
			 significant reduction in energy consumption; or
							(II)benefit a
			 significant number of energy consumers; or
							(ii)the project
			 applicant—
							(I)has not
			 successfully completed the qualified energy efficiency project in a timely
			 manner; or
							(II)may not be able
			 to repay the loan over the life of the loan.
							9.Federal Credit
			 Authority
			(a)Transfer of
			 authority
				(1)In
			 generalSubject to paragraph (2), on a finding by the Secretary
			 and the Administrator that the Administration is sufficiently ready to assume
			 the functions and that applicants to those programs will not be unduly
			 adversely affected but in no case later than 18 months after the date of
			 enactment of this Act, all of the authority of the Secretary under title XVII
			 of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.) and authorities
			 established by this Act shall be transferred to the Administration to carry out
			 this Act.
				(2)Failure to
			 transfer authoritiesIf the authorities are not transferred to
			 the Administration in accordance with paragraph (1), the Secretary and the
			 Administrator shall submit to Congress a report on the reasons for delay and an
			 expected timetable for transfer of the authorities to the
			 Administration.
				(3)Effect on
			 existing rights and obligationsThe transfer of authority under
			 this subsection shall not affect the rights and obligations of any party that
			 arise under a predecessor program or authority prior to the transfer under this
			 subsection.
				(4)Transfer of
			 fund authority
					(A)In
			 generalOn transfer of authority pursuant to paragraph (1), the
			 Administration shall have all authorities to make use of the Fund reserved for
			 the Secretary before the transfer.
					(B)Administrative
			 expensesEffective beginning on the date of enactment of this
			 Act, the Administrator may make use of up to 1.5 percent of the amounts in the
			 Fund as of the beginning of each fiscal year to pay administrative expenses for
			 that fiscal year to carry out the purposes of this Act.
					(5)Use
					(A)In
			 generalAmounts in the Fund shall be available for discharge of
			 liabilities and all other expenses of the Administration, including subsequent
			 transfer to the respective credit accounts.
					(B)LiabilityAll
			 activities of the Administration that could result in a liability for the
			 United States shall be transparently accounted for and no obligation or
			 liability may be incurred unless—
						(i)the
			 appropriate amounts are transferred to credit accounts for activities pursuant
			 to the Federal Credit Reform Act of 1990 (2 U.S.C. 661a); or
						(ii)sufficient
			 amounts are reserved within the Fund to account for such liabilities.
						(6)Initial
			 investmentIt is the sense of the Senate that the Fund should
			 include $10,000,000,000 in initial capitalization, with such funds offset to
			 ensure no net increase in the national debt.
				(b)Payments of
			 liabilities
				(1)In
			 generalAny payment to discharge liabilities arising from
			 agreements under this Act shall be made exclusively out of the Fund or the
			 associated credit account, as appropriate.
				(2)SecuritySubject
			 to paragraph (1), the full faith and credit of the United States is pledged to
			 the payment of all obligations entered into by the Administration pursuant to
			 this Act.
				(c)Fees
				(1)In
			 generalConsistent with achieving the purposes of this Act, the
			 Administrator shall charge fees or collect compensation generally in accordance
			 with commercial rates.
				(2)Availability of
			 feesAll fees collected by the Administration may be retained by
			 the Administration and placed in the Fund and may remain available to the
			 Administration, without further appropriation or fiscal year limitation, for
			 use in carrying out the purposes of this Act.
				(3)Breakthrough
			 technologiesTo the extent practicable, the Administration shall
			 use alternative fee arrangements and charge the minimum amount in upfront fees
			 or compensation for breakthrough technologies, consistent with the long-term
			 viability of the Administration, unless the Administration first determines
			 that a higher initial charge will not impede the development of the
			 technology.
				(4)Alternative fee
			 arrangementsThe Administration may use such alternative
			 arrangements (such as profit participation, contingent fees, warrants, and
			 other valuable contingent interests) as the Administration considers
			 appropriate to compensate the Administration for the expenses of the
			 Administration (including amounts used from the Fund) and the inherent risk of
			 the support.
				(d)Cost transfer
			 authorityAmounts collected from applicants by the Administration
			 or otherwise designated from the Fund for the cost of a loan or loan guarantee
			 shall be transferred by the Administration to the respective credit program
			 accounts.
			10.General
			 provisions
			(a)Immunity from
			 impairment, limitation, or restriction
				(1)In
			 generalAll rights and remedies of the Administration (including
			 any rights and remedies of the Administration on, under, or with respect to any
			 mortgage or any obligation secured by a mortgage) shall be immune from
			 impairment, limitation, or restriction by or under—
					(A)any law (other
			 than a law enacted by Congress expressly in limitation of this paragraph) that
			 becomes effective after the acquisition by the Administration of the subject or
			 property on, under, or with respect to which the right or remedy arises or
			 exists or would so arise or exist in the absence of the law; or
					(B)any
			 administrative or other action that becomes effective after the
			 acquisition.
					(2)State
			 lawThe Administrator may conduct the business of the
			 Administration without regard to any qualification or law of any State relating
			 to incorporation.
				(b)Use of other
			 agenciesWith the consent of a department, establishment, or
			 instrumentality (including any field office), the Administration may—
				(1)use and act
			 through any department, establishment, or instrumentality; or
				(2)use, and pay
			 compensation for, information, services, facilities, and personnel of the
			 department, establishment, or instrumentality.
				(c)ProcurementThe
			 Administrator shall be the senior procurement officer for the Administration
			 for purposes of section 16(a) of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 414(a)).
			(d)Financial
			 matters
				(1)InvestmentsFunds
			 of the Administration may be invested in such investments as the Board of
			 Directors may prescribe.
				(2)InterestInterest
			 earnings from funds described in paragraph (1) (other than fees collected under
			 section 9(c)) may be spent by the Administration only to such extent, or in
			 such amounts, as are provided in advance by appropriation Acts.
				(3)Fiscal
			 agentsAny Federal Reserve bank or any bank as to which at the
			 time of the designation of the bank by the Administrator there is outstanding a
			 designation by the Secretary of the Treasury as a general or other depository
			 of public money, may be designated by the Administrator as a depositary or
			 custodian or as a fiscal or other agent of the Administration.
				(e)JurisdictionNotwithstanding
			 section 1349 of title 28, United States Code, or any other provision of
			 law—
				(1)the
			 Administration shall be considered a corporation covered by sections 1345 and
			 1442 of title 28, United States Code;
				(2)all civil actions
			 to which the Administration is a party shall be considered to arise under the
			 laws of the United States, and the district courts of the United States shall
			 have original jurisdiction of all such actions, without regard to amount or
			 value; and
				(3)any civil or
			 other action, case or controversy in a court of a State, or in any court other
			 than a district court of the United States, to which the Administration is a
			 party may at any time before trial be removed by the Administration, without
			 the giving of any bond or security and by following any procedure for removal
			 of causes in effect at the time of the removal—
					(A)to the district
			 court of the United States for the district and division embracing the place in
			 which the same is pending; or
					(B)if there is no
			 such district court, to the district court of the United States for the
			 district in which the principal office of the Administration is located.
					(f)Periodic
			 reportsNot later than 1 year after commencement of operation of
			 the Administration and at least biannually thereafter, the Administrator shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 includes a description of—
				(1)the technologies
			 supported by activities of the Administration and how the activities advance
			 the purposes of this Act; and
				(2)the performance
			 of the Administration on meeting the goals established under section 6.
				(g)Audits by the
			 Comptroller General
				(1)In
			 generalThe programs, activities, receipts, expenditures, and
			 financial transactions of the Administration shall be subject to audit by the
			 Comptroller General of the United States under such rules and regulations as
			 may be prescribed by the Comptroller General.
				(2)AccessThe
			 representatives of the Government Accountability Office shall—
					(A)have access to
			 the personnel and to all books, accounts, documents, records (including
			 electronic records), reports, files, and all other papers, automated data,
			 things, or property belonging to, under the control of, or in use by the
			 Administration, or any agent, representative, attorney, advisor, or consultant
			 retained by the Administration, and necessary to facilitate the audit;
					(B)be afforded full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians;
					(C)be authorized to
			 obtain and duplicate any such books, accounts, documents, records, working
			 papers, automated data and files, or other information relevant to the audit
			 without cost to the Comptroller General; and
					(D)have the right of
			 access of the Comptroller General to such information pursuant to section
			 716(c) of title 31, United States Code.
					(3)Assistance and
			 cost
					(A)In
			 generalFor the purpose of conducting an audit under this
			 subsection, the Comptroller General may, in the discretion of the Comptroller
			 General, employ by contract, without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5), professional services of firms and organizations of
			 certified public accountants for temporary periods or for special
			 purposes.
					(B)Reimbursement
						(i)In
			 generalOn the request of the Comptroller General, the
			 Administration shall reimburse the General Accountability Office for the full
			 cost of any audit conducted by the Comptroller General under this
			 subsection.
						(ii)CreditingSuch
			 reimbursements shall—
							(I)be credited to
			 the appropriation account entitled Salaries and Expenses, Government
			 Accountability Office at the time at which the payment is received;
			 and
							(II)remain available
			 until expended.
							(h)Annual
			 independent audits
				(1)In
			 generalThe Administrator shall—
					(A)have an annual
			 independent audit made of the financial statements of the Administration by an
			 independent public accountant in accordance with generally accepted auditing
			 standards; and
					(B)submit to the
			 Secretary the results of the audit.
					(2)ContentIn
			 conducting an audit under this subsection, the independent public accountant
			 shall determine and report on whether the financial statements of the
			 Administration—
					(A)are presented
			 fairly in accordance with generally accepted accounting principles; and
					(B)comply with any
			 disclosure requirements imposed under this Act.
					(i)Financial
			 reports
				(1)In
			 generalThe Administrator shall submit to the Secretary annual
			 and quarterly reports of the financial condition and operations of the
			 Administration, which shall be in such form, contain such information, and be
			 submitted on such dates as the Secretary shall require.
				(2)Contents of
			 annual reportsEach annual report shall include—
					(A)financial
			 statements prepared in accordance with generally accepted accounting
			 principles;
					(B)any supplemental
			 information or alternative presentation that the Secretary may require;
			 and
					(C)an assessment (as
			 of the end of the most recent fiscal year of the Administration), signed by the
			 chief executive officer and chief accounting or financial officer of the
			 Administration, of—
						(i)the
			 effectiveness of the internal control structure and procedures of the
			 Administration; and
						(ii)the compliance
			 of the Administration with applicable safety and soundness laws.
						(3)Special
			 reportsThe Secretary may require the Administrator to submit
			 other reports on the condition (including financial condition), management,
			 activities, or operations of the Administration, as the Secretary considers
			 appropriate.
				(4)AccuracyEach
			 report of financial condition shall contain a declaration by the Administrator
			 or any other officer designated by the Board of Directors of the Administration
			 to make the declaration, that the report is true and correct to the best of the
			 knowledge and belief of the officer.
				(5)Availability of
			 reportsReports required under this section shall be published
			 and made publicly available as soon as is practicable after receipt by the
			 Secretary.
				(j)Scope and
			 termination of authority
				(1)New
			 obligationsThe Administrator shall not initiate any new
			 obligations under this Act on or after January 1, 2031.
				(2)Reversion to
			 SecretaryThe authorities and obligations of the Administration
			 shall revert to the Secretary on January 1, 2031.
				11.Transparency
			 for delayed loan guarantee applicationsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) (as amended by section 5(e)) is amended by adding at the
			 end the following:
			
				(o)Reporting
				requirement
					(1)In
				generalIf the Secretary fails to make a final decision by the
				date that is 270 days after the date on which the Secretary selects an
				application to proceed to negotiations of terms and conditions for issuance of
				a conditional commitment for a loan guarantee application under this title, not
				later than 7 days after that date, and for every 90-day period thereafter, the
				Secretary shall—
						(A)prepare a status
				report for the period covered by the report; and
						(B)submit the status
				report to—
							(i)the Committee on
				Energy and Natural Resources of the Senate; and
							(ii)the Committee on
				Energy and Commerce of the House of Representatives.
							(2)ContentsThe
				status report described in paragraph (1) shall contain—
						(A)a description of
				each reason for the delay of the application;
						(B)the specific
				office within the loan guarantee program, the Office of Management and Budget,
				or other office within the Administration that, for the period covering the
				status report, has reviewed the application; and
						(C)a detailed
				schedule for completion of the application
				review.
						.
		12.Loan
			 guaranteesSection 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the
			 end the following:
			
				(11)Substitute
				natural gas production facilities, if the gas is produced—
					(A)from a solid
				feedstock through a gasification process; and
					(B)in a manner that
				captures, for storage or beneficial use, at least 90 percent of the carbon
				produced through the gasification
				process.
					.
		
	
		August 30 (legislative day, August 2), 2011
		Read twice and placed on the calendar
	
